Citation Nr: 1532816	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-44 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

On his August 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  In a February 2015 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to acoustic trauma in service.

3.  The Veteran has currently diagnosed bilateral sensorineural hearing loss that is related to service.   

4.  Currently diagnosed vertigo is not related to service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for vertigo, to include as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist. Given the favorable outcome noted below, further explanation of how VA has fulfilled the duties to notify and assist is not necessary regarding that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the claim for service connection for vertigo, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for vertigo in May 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's statements, and provided a rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, vertigo is not a chronic disease listed under 38 C.F.R. § 3.309(a) (2014); as such, the claim will be adjudicated using the general principles of service connection. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection or Hearing Loss

The Board finds that the Veteran sustained acoustic trauma in service, including during combat.  The Veteran contends that his current bilateral hearing loss is a result of his exposure to artillery, mortars, small weapons, aircrafts, and jet engines.  His DD Form 214 confirms that the Veteran served in Vietnam and his military occupational specialty (MOS) was in the infantry division.  The Board finds that the Veteran's competent lay account of his duties in service and exposure to combat noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board further finds that the Veteran has a current bilateral sensorineural hearing loss disability.  As noted above, this is based either on audiometric test scores or speech recognition exceed the thresholds in accordance with the standards of 38 C.F.R. § 3.385.  In an April 2009 audiological examination, the Veteran had speech recognition scores using the Maryland CNC Test that were less than 94 percent (i.e., 92 percent in the right ear and 52 percent in the left ear).  Accordingly, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.

The Board also finds that the Veteran's hearing loss had its onset in service and is etiologically related to service.  The evidence of record demonstrates both acoustic trauma in service and some hearing impairment in both ears during service.  At service entrance in February 1968, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz in the right ear were 0, 0, 0, n/a, and 0, respectively.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz were 0, 0, 0, n/a, and 15, respectively.
 
At service separation in February 1970, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz in the right and left ear were 10, 10, 10, n/a, and 10 respectively.  

Although the February 1970 service separation audiometric results reveal normal hearing acuity, see Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss), these audiometric results showed a shift in the pure tone thresholds from 0 to 10 for all but one of the frequencies. 

Moreover, during the April 2009 examination, the Veteran reported that his onset of hearing loss was in approximately 1972, only two years after service separation.  He also reported that he had several instances of mortar fire in service which created threshold shifts in his hearing acuity for days.  After conducting audiological testing, a current hearing loss disability for VA purposes was found on examination. However, the examiner opined that the Veteran's hearing loss was less likely as not caused by his military noise exposure based on service treatment records that were silent regarding hearing loss.  The examiner noted that the hearing exams at military entry and at service separation were within normal limits.  

In September 2014 the AOJ obtained a medical opinion form a VA otolaryngologist.  The examiner reviewed the claims file and stated that the Veteran had normal hearing at service entrance and at service separation.  As such, the examiner opined that the Veteran's hearing loss was less likely than not the result of in in-service acoustic trauma.  

The Board finds that the April 2009 and September 2014 medical opinions lack probative value as laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  As such, the VA examiners' opinions, based solely on the absence of documented hearing loss in service or at service separation, are not probative.  In addition, in light of the Veteran's competent and credible lay statements regarding a continuity of hearing loss symptomatology following service separation, as well as his reports of threshold shifts for days in service, the Board will resolve reasonable doubt in the Veteran's favor and find that the Veteran's hearing loss was incurred ins service.  As such, service connection for bilateral sensorineural hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Vertigo

The Veteran contends that his vertigo is related to his service-connected tinnitus and/or hearing loss disability.  See October 2012 Notice of Disagreement.  

The Veteran was afforded a VA examination in May 2014 (in Virtual VA).  During the evaluation, the Veteran reported experiencing vertigo 1 to 4 times per month.  The examiner stated that vertigo had been associated with acoustic trauma - which this Veteran had in service.  However, the examiner opined that he could not provide an opinion as to the etiology of the Veteran's vertigo without resorting to mere speculation.  The examiner noted that the Veteran's vertigo did not come on until approximately 40 years after service.  

The Veteran also underwent a brain and IAC (internal auditory canal) MRI in May 2014.  Results showed no evidence of cerebellopontine angle mass or acoustic neuroma.  The Veteran had nonspecific white matter changes of the cerebral hemispheres which were noted to be a "likely" manifestation of small vessel ischemia in a patient of the Veteran's age.  

Service treatment records, to include the February 1970 service separation examination report, are also silent for any complaints, diagnoses, or treatment for vertigo.  Further, as noted above, the Veteran's vertigo did not have its onset until approximately 40 years after service separation.  For these reasons, the Board finds that vertigo was not incurred in and is not etiologically related to service.

To the extent that it has been argued that the Veteran may have vertigo that was caused or aggravated by a service-connected disability, i.e., hearing loss or tinnitus, there is no competent evidence in support of this.  No argument has been presented to support this aspect of the claim. 

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of vertigo.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Vertigo is a complex disease process because of its multiple possible etiologies and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's vertigo is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for vertigo, to include as due to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Accordingly, service connection for vertigo, to include as due to a service-connected disability is not warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for vertigo is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


